                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                                          CR No. 16-3076 JCH

OSCAR MORENO CORONADO,

               Defendant.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Defendant Oscar Moreno-Coronado’s Motion

to Dismiss the Indictment for Violation of his Right to a Speedy Trial pursuant to the Speedy Trial

Act and the Sixth Amendment (ECF No. 150). The Court held a hearing on the motion on January

17, 2019. Later that day, Defendant filed a Notice of Withdrawal of Motion to Dismiss pursuant

to the Speedy Trial Act, ECF No. 171, which stated that he:

               hereby withdraws his Motion to Dismiss Indictment Pursuant to the Speedy
       Trial Act but continues to preserve his motion to dismiss pursuant to the Sixth
       Amendment right to a speedy trial. Mr. Moreno waives his arguments pursuant to
       the Speedy Trial Act as dismissal without prejudice as the Court advised it was
       inclined to grant, pursuant to the Act, would only result in further delay as the
       government intends to refile the indictment. Mr. Moreno continues to assert his
       right to a speedy trial pursuant to the foregoing indictment.


       In light of Defendant’s withdrawal of his request to dismiss the indictment under the

Speedy Trial Act and his waiver of his arguments under the Act, the Court finds Defendant has

waived and forfeited his rights under the Speedy Trial Act, and this Court will no longer consider

those arguments. The Court herein will only consider Defendant’s arguments that his Speedy Trial

rights under the Sixth Amendment have been violated. The Court, having considered the non-
withdrawn portions of Defendant’s motion, briefs, evidence, applicable law, and otherwise being

fully advised, concludes that no Sixth Amendment violation has occurred. Defendant’s motion to

dismiss the indictment is therefore denied.

       PROCEDURAL BACKGROUND

       Law enforcement arrested Defendant Moreno Coronado on June 28, 2016. He has been

detained in custody since that time. See Order of Detention dated June 30, 2016, ECF No. 11. The

Court appointed counsel L. Val Whitley for Defendant on June 29, 2016. Order, ECF No. 9. On

July 12, 2016, a grand jury returned an indictment against Defendant and co-defendant Joshua

Talamantes for conspiracy to distribute methamphetamine (meth) and distribution of meth.

Indictment, ECF No. 17. He was arraigned on July 19, 2016. See Clerk’s Minutes, ECF No. 20.

On July 27, 2016, the Government disclosed 105 pages of discovery. Gov.’s Resp. ¶ 5, ECF No.

154.

       The Court set trial for September 12, 2016. Counsel L. Val Whitley on August 19, 2016,

moved to continue the trial because he needed additional time to review discovery and meet with

the Government. See Mot. to Continue 1, ECF No. 23. Although he noted that the case is not very

complex, he wanted to review admissibility of co-defendant statements and explore severance and

asked for a continuance. See id. He noted Defendant agreed with the motion to continue. Id.

Counsel Whitley filed four more continuances on behalf of Defendant, requesting more time to

investigate, prepare for trial, and negotiate with the Government. See Second Am. Mot. to Cont.

1-2, ECF No. 43; Joint Mot. to Continue, 1-3, ECF No. 55; Joint Mot. to Continue 1-2, ECF No.

57; Defs.’ Joint Mot. to Continue 1-3, ECF No. 60.

       On June 15, 2017, Defendant filed a motion to suppress evidence (ECF No. 62). The Court

set a motion hearing for August 1, 2017. The Court continued the July 17, 2017 trial until August



                                               2
21, 2017. Notice, ECF No. 67. On August 1, 2017, Defendants jointly moved to continue trial for

two months because of the pending motion to suppress, and Talamantes had been indicted in

another case and his counsel required more time to assess both cases and explore plea negotiations.

Defs.’ Mot. to Continue 1-2, ECF No. 72. On August 8, 2017, the Court granted a continuance.

Order, ECF No. 77.

       On August 8, 2017, the Court entered its Memorandum Opinion and Order (ECF No. 78)

denying the motion to suppress. On October 4, 2017, Counsel Whitley filed a motion to withdraw

as counsel because of a “serious conflict” that had arisen. Def.’s Mot., ECF No. 80. On October

11, 2017, the Court granted a motion to transfer charges against Talamantes to the Western District

of Texas where his other charges were pending. Order, ECF No. 84. On October 12, 2017, the

Court held a hearing on Mr. Whitley’s motion to withdraw. Clerk’s Minutes, ECF No. 86.

Defendant waived his right to a speedy trial at the hearing, and the Court granted the motion to

withdraw. Id.

       On October 16, 2017, the Court appointed Counsel Robert Cooper for Defendant. On

October 17, 2017, Counsel Cooper filed a motion to continue trial for 60 days, so counsel would

have time to review the discovery and court filings, meet with Defendant, carry out investigations,

conduct legal research, prepare and file motions, engage in plea negotiations and, should said

negotiations fail, prepare for trial. Def.’s Mot. 1-2, ECF No. 91. The motion stated: “Defendants

waive any speedy trial claim, including constitutional or statute based, related to this Motion to

Continue.” Id. at 2. The Court granted a continuance. See Order, ECF No. 92.

       Counsel Cooper filed another motion to continue trial for 60 days to give him enough time

to review discovery, meet with Defendant, carry out investigations, conduct legal research, prepare

and file motions, engage in plea negotiations and, should said negotiations fail, prepare for trial.



                                                 3
Def.’s Mot. 1-2, ECF No. 93. Counsel Cooper noted he was assigned to another criminal case, US

v. DeLeon, 15cr4268, in which multiple motions hearings were set from late November through

December, leaving him little time to prepare his other cases. Id. at 2. The motion repeated:

“Defendants waive any speedy trial claim, including constitutional or statute based, related to this

Motion to Continue.” Id. at 2. Counsel Cooper filed three more motions to continue for the same

reasons of needing to investigate, conduct research, prepare motions, and get ready for trial, again

explaining that the multi-defendant DeLeon case he had been assigned involved more than 80,000

pages of discovery, more than 600 witnesses, and 17,500 hours of audio and video recordings,

would begin an eight-week trial on April 9, 2018, with one to two-week motions hearings starting

March 12, 2018. See Def.’s Mot. to Continue 1, ECF No. 95; Def.’s Mot. to Continue 1-3, ECF

No. 97; Def.’s Mot. to Continue 1, ECF No. 99.

        Around July 19, 2018, the Government received copies of the “phone dumps” for

Defendant, Talamantes, and Candyce Walker, as well as several pages of notes from the DEA, and

the Government notified defense counsel that the information was forthcoming. Gov.’s Resp. ¶

22, ECF No. 154. On July 27, 2018, Defendant moved to continue trial until the October docket

because the “Government has informed undersigned counsel that additional discovery will be

produced in this matter. Counsel will need time to review discovery in addition to preparing for

trial.” Def.’s Mot. to Continue 1-2, ECF No. 101. Defendant again waived his speedy trial rights.

Id. at 2. The Court granted the motion. Order 1, ECF No. 102.

       On August 3, 2018, the Government disclosed several pages of investigative notes and

approximately 110 files of phone data from Defendant’s phone to Defendant. Gov.’s Resp. ¶ 24,

ECF No. 154. On September 27, 2018, Defendant filed a motion to substitute retained Counsel

Erlinda Johnson for Counsel Cooper, Def.’s Mot., ECF No. 103, which the Court granted, ECF



                                                 4
No. 105. Counsel Johnson filed a motion to continue the trial until the January 2019 docket on the

grounds that she was awaiting discovery in the case and needed time to review the evidence,

prepare any pretrial motions, negotiate a resolution, and prepare for trial. Def.’s Mot. to Continue

2-4, ECF No. 106. The Court granted the motion. Order, ECF No. 107.

       On December 23, 2018, Defendant sent the Government a supplemental request for

discovery that included the “phone dump” of Talamantes’s phone. Gov.’s Resp. ¶ 6, ECF No. 147.

Following the holiday, and after dealing with technical issues with their file sharing software, on

January 7, 2019, Defendant received access to discovery, but the Government in error had not

included the requested phone dump of Talamantes’s phone. See id. ¶¶ 8-13. On January 11, 2019,

the Government produced the Talamantes material at 11:02 a.m. Id. ¶ 15. Later, on January 11,

2019, Defendant filed a Motion to Dismiss the Indictment for Violation of Brady v. Maryland

(ECF No. 144). In the motion, Defendant requested an evidentiary hearing and argued that the

records contain material, exculpatory information in the form of drug related contact between

Talamantes and “Koala” on the day of the incident in question, indicating that someone else

supplied the drugs to Talamantes. Def.’s Mot. to Dismiss at 1-2, ECF No. 144. Defendant asserted:

“This late disclosure has essentially denied Mr. Moreno the right to Due process and to make use

of exculpatory evidence. The Government’s belated disclosure has severely prejudiced Mr.

Moreno thereby depriving him of a fair trial.” Id. at 2-3. Defendant further explained the late

disclosure prevented him from preparing cross examination of the Government witnesses, from

obtaining via subpoena the phone numbers and records for Koala and Talamantes to show their

contacts and the lack of contact with Defendant, and from fully preparing to use the data in cross

examination of the agents. Id. at 9. In a response filed the same day at 3:58 p.m., the Government




                                                 5
argued the material is not Brady, and alternatively asserted that the proper remedy is a continuance,

not dismissal. Gov.’s Resp. 5, ECF No. 147.

         At 5:21 p.m. on Friday, January 11, 2019, the Court vacated the jury trial scheduled to

begin on Monday, January 14, 2019, at 9:00 a.m. and scheduled a hearing on the motion to dismiss

for Brady violation at 9:30 a.m. At 5:28 p.m. on January 11, 2019, Defendant filed a reply in

support of his motion to dismiss for Brady violation. Therein, Defendant argued: “Dismissal is the

only remedy for this violation. A continuance is not viable as Mr. Coronado has been in pretrial

custody for over 30 months and any further delay would result in a violation of his right to a Speedy

trial.” Def.’s Reply 6, ECF No. 149.

         On January 12, 2019, Defendant filed this motion to dismiss for violation of the Speedy

Trial Act and Sixth Amendment (ECF No. 150). Defendant contends that the Court sua sponte

continued trial without giving Defendant an opportunity to state his opinion on a continuance,

which he objects to and argues infringes his right to a speedy trial. Defendant requests dismissal

of the indictment with prejudice because of the violation of his Sixth Amendment right to a speedy

trial.

         This Court held a hearing on Defendant’s motion to dismiss for violation of Brady during

the morning of January 14, 2019. See Hr’g Tr., ECF No. 156. During the hearing, the Court heard

arguments and was given new exhibits by the parties. See id. The Court took the Brady motion

under advisement. See id. 56:16-17, 59:1-4. At the hearing, the Court stated that if it denied the

motion to dismiss the indictment based on a Brady violation, trial would proceed on the following

Tuesday, January 22, 2019. See id. 58:21-23. On Tuesday, January 15, 2019, the Court entered a

Memorandum Opinion and Order denying the motion to dismiss the indictment under Brady.

         After briefing on the speedy trial motion was complete, the Court held a hearing on the



                                                 6
motion on January 17, 2019. At the hearing, after considering the arguments of the parties, the

Court stated it was concerned about Defendant’s arguments concerning the Speedy Trial Act and

inclined to dismiss the indictment without prejudice. The Court, however, said it would take the

matter under advisement and issue a written opinion later that day or the next. Subsequently,

Defendant filed the Notice of Withdrawal of Motion to Dismiss pursuant to the Speedy Trial Act

(ECF No. 171), stating he withdraws his motion to dismiss based on the Speedy Trial Act

arguments and was only moving to dismiss the indictment under the Sixth Amendment.

           LEGAL ANALYSIS

       The Sixth Amendment guarantees that “[i]n all criminal prosecutions, the accused shall

enjoy the right to a speedy . . . trial.” U.S. CONST. amend. VI. The remedy for a Sixth Amendment

speedy trial violation is dismissal of the case with prejudice. United States v. Toombs, 574 F.3d

1262, 1274 (10th Cir. 2009). In determining whether a defendant has been deprived of his

constitutional right to a speedy trial under the Sixth Amendment, the Court should consider and

balance the following factors: (1) the length of the delay; (2) the reason for the delay; (3) the

defendant's assertion of his right to a speedy trial; and (4) prejudice to the defendant. Id. (citing

Barker v. Wingo, 407 U.S. 514, 530 (1972)). Of these factors, the length of the delay is the

threshold consideration. Id. Only if the delay is "presumptively prejudicial" will the court need to

consider the remaining factors. United States v. Hill, 197 F.3d 436, 443-44 (10th Cir. 1999)

(citation omitted). The Tenth Circuit has recognized that delays of over one year generally satisfy

the requirement of presumptive prejudice. United States v. Seltzer, 595 F.3d 1170, 1176 (10th Cir.

2010) (citing United States v. Batie, 433 F.3d 1287, 1290 (10th Cir. 2006)). In this case, the delay

is over a year, and presumptively prejudicial so the Court will consider the other factors.

       “Delays attributable to the defendant do not weigh against the government.” United States



                                                 7
v. Abdush-Shakur, 465 F.3d 458, 465 (10th Cir. 2006). For example, the government will not be

held accountable for delays resulting from continuances or motions filed by the defendant. See,

e.g., Batie, 433 F.3d at 1291 (“[C]ontinuances and other motions filed by the defendant do not

weigh against the government.”); United States v. Banks, 761 F.3d 1163, 1183 (10th Cir. 2014)

(finding the defendants caused the delay where they filed “multiple continuances with the district

court and argued that they would be prejudiced if the court refused to grant them additional time

to prepare”); United States v. Larson, 627 F.3d 1198, 1209–10 (10th Cir. 2010) (finding delay

attributed to defendant where he requested six continuances). The reasons for the continuances

here are attributable to the motions to continue filed by Defendant’s three consecutive defense

attorneys to prepare for trial and conduct plea negotiations. Defendant argues that the continuance

of the January 14, 2019 trial is the Government’s fault and compels dismissal with prejudice. Even

if the Court determined that the Government caused the January 14, 2019 delay, the vast majority

of delay leading to that point was because of multiple continuances filed by three different defense

attorneys. This factor weighs heavily against Defendant. Cf. Toombs, 574 F.3d at 1274 (“Because

Toombs's actions were the primary cause of the delay, this factor weighs heavily against

Toombs.”).

       As for the third factor, Defendant’s obligation “is not satisfied merely by moving to dismiss

after the delay has already occurred.” Batie, 433 F.3d at 1291. “The question, instead, is whether

the defendant's behavior during the course of litigation evinces a desire to go to trial with dispatch.”

Id. While a defendant does not inherently waive his speedy trial right by failing to demand a speedy

trial, the Tenth Circuit has emphasized that “failure to assert the right will make it difficult for a

defendant to prove that he was denied a speedy trial.” Gould, 672 F.3d at 938 (quoting Barker,

407 U.S. at 532). “Thus, if the defendant fails to demand a speedy trial, moves for many



                                                   8
continuances, or otherwise indicates that he is not pursuing a swift resolution of his case, this factor

weighs heavily against the defendant.” Id. See also United States v. Black, 830 F.3d 1099, 1120

(10th Cir. 2016) (“The third Barker factor weighs against a defendant who weakly asserts his

speedy-trial right long after he could have, but the factor weighs in favor of a defendant who early,

frequently, and forcefully asserts his right.”). Here, Defendant repeatedly waived his right to a

speedy trial, that is, until January 11, 2019. See Def.’s Reply 6, ECF No. 149. The third factor thus

weighs heavily against finding a constitutional violation.

        Finally, unless there is evidence of extreme delay, not present here, the defendant has the

burden of showing prejudice. See Black, 830 F.3d at 1121-22; Toombs, 574 F.3d at 1275 (holding

that 22-month delay does not constitute extreme delay and citing United States v. Serna-Villarreal,

352 F.3d 225, 232 (5th Cir.2003), for statement, “Indeed, this Court and others generally have

found presumed prejudice only in cases in which the post-indictment delay lasted at least five

years.”)). Prejudice is assessed “in light of the interests that the speedy trial right was designed to

protect.” Seltzer, 595 F.3d at 1179. These interests include: (i) prevention of oppressive pretrial

incarceration; (ii) minimization of anxiety and concern of the accused; and (iii) minimization of

the possibility that the defense will be hindered or impaired. Id. at 1179. “The most important of

these interests is the impairment or hindrance of the defense.” Toombs, 574 F.3d at 1275.

Oppressive pretrial incarceration is the next most important factor. Jackson v. Ray, 390 F.3d 1254,

1264 (10th Cir. 2004).

        Defendant has been detained pending trial for approximately 30 months, weighing in his

favor. Defendant, however, has not shown evidence of the second interest. As to the most

important consideration – impairment of a defense – Defendant argued at the hearing that the delay

may have prevented defense counsel from obtaining Talamantes’s telephone records from the



                                                   9
telephone provider. Furthermore, in his reply, Defendant argued that he was prejudiced because

he could have introduced the favorable evidence in the telephone records through cross-

examination of Agent William Baker, but Agent Baker is not available for the trial re-scheduled

for next week. At this stage, however, it is not known whether the telephone provider will be able

to provide Defendant with the records. Moreover, the relevant portions of Talamantes’s telephone

records that Defendant seeks to use have been disclosed in discovery. Consequently, Defendant

has not demonstrated that, even if the telephone provider no longer has the records and Agent

Baker does not testify for the Government, that Defendant would not have other means or methods

to get the relevant evidence in front of the jury at trial. Accordingly, Defendant has not shown that

the continuances have negatively affected defense counsel’s ability to present evidence in his

defense.

       Balancing the above factors, the Court finds that Defendant’s Sixth Amendment speedy

trial rights have not been violated.

       IT IS THEREFORE ORDERED that Defendant Oscar Moreno-Coronado’s Motion to

Dismiss the Indictment for Violation of his Right to a Speedy Trial pursuant to the Speedy Trial

Act and the Sixth Amendment (ECF No. 150) is DENIED.




                                                      ____________________________________
                                                      UNITED STATES DISTRICT JUDGE




                                                 10
